 

ANCILLARY RIGHTS AGREEMENT

 

This Ancillary Rights Agreement is made and entered into this __ day of March,
2019.

 

BETWEEN:

 

CHEMESIS INTERNATIONAL INC. a corporation incorporated pursuant to the laws of
British Columbia,

 

(hereinafter referred to as “Chemesis”)

 

- and -

 

GSRX INDUSTRIES INC.

 

(hereinafter referred to as “GSRX”)

 

WHEREAS pursuant to a share exchange agreement between Chemesis and GSRX dated
March __, 2019 (the “Share Exchange Agreement”), Chemesis will, concurrently
with the execution of this Agreement, acquire 11,666,998 common shares of GSRX,
and GSRX will, concurrently with the execution of this Agreement, acquire
7,291,874 common shares of Chemesis (together, the “Transactions”);

 

AND WHEREAS Chemesis and GSRX are entering into this Agreement to set out
certain rights that Chemesis and GSRX will have in connection with the
Transactions;

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties, the parties
mutually agree as follows:

 

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

 

In this Agreement, in addition to the terms defined above, the following
definitions apply:

 

  (a) “Agreement” means this ancillary rights agreement, as it may be
supplemented, amended, restated or superseded from time to time in accordance
with the terms hereof;         (b) “Business Day” means any calendar day other
than a Saturday, Sunday or statutory holiday in the City of Vancouver, British
Columbia;         (c) “Cannabis” means all living or dead material, plants,
seeds, plant parts or plant cells from any cannabis species or subspecies
(including sativa, indica and ruderalis), including wet and dry material,
trichomes, clones, flower and trim;         (d) “CBD” means cannabidiol;        
(e) “Chemesis Board of Directors” shall have the meaning ascribed thereto in
subsection 3.1(a);

 

   

 

 

  (f) “Chemesis Director” means a member of the Chemesis Board of Directors;    
    (g) “Chemesis Director Nominee” shall have the meaning ascribed thereto in
subsection 2.1(a);         (h) “Chemesis Management” means the management of
Chemesis;         (i) “Chemesis Percentage” means the percentage of the total
issued and outstanding GSRX Shares owned beneficially by Chemesis at any given
time, calculated on a non-diluted basis by multiplying 100 by a fraction, the
numerator of which is the aggregate number of GSRX Shares owned beneficially by
Chemesis and the denominator of which is the number of issued and outstanding
GSRX Shares;         (j) “Chemesis Shareholders” shall have the meaning ascribed
thereto in subsection 3.1(b);         (k) “Chemesis Shares” means common shares
in the capital of Chemesis;         (l) “Closing Date” means April __, 2019, or
such other date(s) as Chemesis and GSRX may determine;         (m) “Convertible
Securities” means any agreement, option, warrant, right or other security or
conversion privilege issued or granted by GSRX that is exercisable or
convertible into, or exchangeable for, or otherwise carries the right of the
holder to purchase or otherwise acquire GSRX Shares, including pursuant to one
or more multiple exercises, conversions and/or exchanges;         (n) “CSE”
means the Canadian Securities Exchange, or such other stock exchange on which
the Chemesis Shares may be listed from time to time;         (o) “GSRX Board of
Directors” shall have the meaning ascribed thereto in subsection 2.1(a);        
(p) “GSRX Director” means a member of the GSRX Board of Directors;         (q)
“GSRX Director Nominee” shall have the meaning ascribed thereto in subsection
3.1(a);         (r) “GSRX Management” means the management of GSRX;         (s)
“notice” shall have the meaning ascribed thereto in section 6.8;         (t)
“GSRX Shareholders” shall have the meaning ascribed thereto in subsection
2.1(b);         (u) “GSRX Shares” means common shares in the capital of GSRX;
and         (v) “OTC” means the Over-the-Counter Bulletin Board, or such other
stock exchange on which the GSRX Shares may be listed from time to time;        
(w) “Transaction Documents” means, collectively, the Share Exchange Agreement
and this Agreement.

 

 -2- 

 

 

1.2 Interpretation

 

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires:

 

  (a) The terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”,
“hereof”, “herein”, “hereby”, “hereunder” and similar expressions refer to this
Agreement in its entirety and not to any particular provision hereof.        
(b) References to a “section”, “subsection” or “article” followed by a number or
letter refer to the specified section, subsection or article of this Agreement.
        (c) Headings of sections are inserted for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.      
  (d) Unless the context otherwise requires, words importing the singular
include the plural and vice versa and words importing gender include all
genders.         (e) In this Agreement, a period of days shall be deemed to
begin on the first day after the event which began the period and to end at 5:00
p.m. (Vancouver time) on the last day of the period. If, however, the last day
of the period does not fall on a Business Day, the period shall terminate at
5:00 p.m. (Vancouver time) on the next Business Day.

 

ARTICLE 2

GSRX BOARD REPRESENTATION

 

2.1 Right to Nominate Director

 

For so long as Chemesis holds 10% or more of the total issued and outstanding
GSRX Shares:

 

  (a) Chemesis shall have the right to nominate one representative (the
“Chemesis Director Nominee”) for appointment to GSRX’s board of directors (the
“GSRX Board of Directors”).         (b) The Chemesis Director Nominee shall
serve as a director of GSRX until each meeting of shareholders of GSRX (the
“GSRX Shareholders”) at which directors of GSRX are to be elected.         (c)
GSRX shall take such steps as may reasonably be necessary to appoint the
Chemesis Director Nominee to the GSRX Board of Directors following the execution
and delivery of this Agreement, and notice from Chemesis that it desires to
exercise its right to appoint the Chemesis Director Nominee to the GSRX Board of
Directors.         (d) GSRX shall cause the Chemesis Director Nominee to be
included in the slate of nominees proposed by the GSRX Board of Directors to the
GSRX Shareholders for approval as directors at each meeting of the GSRX
Shareholders where Directors are to be elected by GSRX Shareholders.

 

 -3- 

 

 

  (e) GSRX shall use all reasonable efforts to cause the election of the
Chemesis Director Nominee.         (f) The Chemesis Director Nominee, upon
appointment to the GSRX Board of Directors (and until ceasing to be a member
thereof), shall be entitled to receive compensation for serving on the GSRX
Board of Directors on the same basis as the other members of the GSRX Board of
Directors.         (g) GSRX shall notify Chemesis in writing immediately upon
determining the date of any meeting at which Directors are to be elected and
Chemesis shall advise GSRX and the GSRX Board of Directors of the name of the
Chemesis Director Nominee at least fifty (50) days prior to any meeting at which
Directors are to be elected or approved by the GSRX Shareholders, or within ten
(10) days of being notified of the record date for such meeting if such record
date is within sixty (60) days of such meeting.         (h) If Chemesis does not
advise GSRX and the Board of Directors of the Chemesis Director Nominee as
required by subsection 2.1(g), then Chemesis will be deemed to have nominated
the incumbent nominee.

 

ARTICLE 3

CHEMESIS BOARD REPRESENTATION

 

3.1 Right to Nominate Director

 

Conditional upon the Chemesis Board of Directors being increased by Chemesis
such that it is then comprised of at least seven Directors, then, and for so
long thereafter as GSRX holds 5% or more of the total issued and outstanding
Chemesis Shares:

 

  (a) GSRX shall have the right to nominate one representative (the “GSRX
Director Nominee”) for appointment to Chemesis’ board of directors (the
“Chemesis Board of Directors”).         (b) The GSRX Director Nominee shall
serve as a director of Chemesis until each meeting of shareholders of Chemesis
(the “Chemesis Shareholders”) at which directors of Chemesis are to be elected.
        (c) Chemesis shall take such steps as may reasonably be necessary to
appoint the GSRX Director Nominee to the Chemesis Board of Directors following
the expansion by Chemesis of the Chemesis Board such that it is then comprised
of at least seven Directors.         (d) Chemesis shall cause the GSRX Director
Nominee to be included in the slate of nominees proposed by the Chemesis Board
of Directors to the Chemesis Shareholders for approval as directors at each
meeting of the Chemesis Shareholders where Directors are to be elected by
Chemesis Shareholders.         (e) Chemesis shall use all reasonable efforts to
cause the election of the GSRX Director Nominee.

 

 -4- 

 

 

  (f) The GSRX Director Nominee, upon appointment to the Chemesis Board of
Directors (and until ceasing to be a member thereof), shall be entitled to
receive compensation for serving on the Chemesis Board of Directors on the same
basis as the other members of the Chemesis Board of Directors.         (g)
Chemesis shall notify GSRX in writing immediately upon determining the date of
any meeting at which Directors are to be elected and GSRX shall advise Chemesis
and the Chemesis Board of Directors of the name of the GSRX Director Nominee at
least fifty (50) days prior to any meeting at which Directors are to be elected
or approved by the Chemesis Shareholders, or within ten (10) days of being
notified of the record date for such meeting if such record date is within sixty
(60) days of such meeting.

 

If GSRX does not advise Chemesis and the Chemesis Board of Directors of the GSRX
Director Nominee as required by subsection 2.1(g), then GSRX will be deemed to
have nominated the incumbent nominee.

 

ARTICLE 4

Participation right

 

4.1 From the Closing Date, and thereafter for as long as Chemesis owns at least
10% of the issued and outstanding GSRX Shares, in the event that GSRX proposes
to issue GSRX Shares or Convertible Securities (each, an “Equity Financing”),
including, without limitation, convertible debt securities (collectively,
“Equity Securities”), directly or indirectly, for cash or cash equivalents:

 

  (a) GSRX shall deliver a notice to Chemesis in writing as soon as possible
after the public announcement of the Equity Financing, but in any event on or
prior to the earlier of (i) five (5) Business Days prior to the expected
completion date of such Equity Financing, and (ii) the date on which GSRX files
a preliminary prospectus, registration statement or other offering document in
connection with an Equity Financing, if any (the “Equity Financing Notice”),
specifying, to the extent known by GSRX: (A) the total number of issued and
outstanding GSRX Shares; (B) the total number of Equity Securities which are
proposed to be offered for sale; (C) the rights, privileges, restrictions, terms
and conditions of the Equity Securities proposed to be offered for sale; (D) the
consideration for which the Equity Securities are proposed to be offered for
sale; and (E) the proposed closing date of the Equity Financing. If, at the date
of the Equity Financing Notice, any of the above noted information is not known
to GSRX, GSRX shall provide such information to Chemesis as soon as possible
upon such information being ascertained.

 

 -5- 

 

 

  (b) subject to the receipt of all required approvals of any governmental
entities or the OTC, and compliance with applicable laws, Chemesis shall have
the right (the “Participation Right”) to subscribe for and purchase such number
of Equity Securities that GSRX proposes to offer for sale as described in the
Equity Financing Notice as would result in Chemesis maintaining, following the
completion of the Equity Financing, the Chemesis Percentage held immediately
prior to the first public announcement of the proposed Equity Financing (or if
no public announcement is required, immediately prior to GSRX delivering the
Equity Financing Notice), for the consideration and on substantially the same
terms and conditions as offered to the other potential investors under the
Equity Financing, all as set forth in the Equity Financing Notice.         (c)
if Chemesis wishes to exercise its Participation Right in respect of a
particular Equity Financing, Chemesis shall give written notice to GSRX (the
“Exercise Notice”) of the exercise of such right and of the number of Equity
Securities Chemesis wishes to purchase within five (5) Business Days after
Chemesis’ receipt of an Equity Financing Notice (the “Participation Period”),
failing which Chemesis will not be entitled to exercise the Participation Right
in respect of such Equity Financing.         (d) Chemesis agrees that if GSRX
decides to complete an Equity Financing during the Participation Period and
prior to the receipt of an Exercise Notice, it shall be entitled to do so,
provided that if, during such Participation Period, Chemesis subsequently
delivers an Exercise Notice, GSRX will complete a separate offering with
Chemesis, subject to obtaining all required approvals of any governmental
entities or the OTC and compliance with applicable laws, within 15 Business Days
of the Equity Financing or as soon as reasonably practicable thereafter, as
would result in Chemesis maintaining the Chemesis Percentage held immediately
prior to the first public announcement of the proposed Equity Financing, on
terms no less favourable as those provided to investors under the Equity
Financing.         (e) where such Equity Financing is pursuant to a prospectus
offering, GSRX shall use commercially reasonable efforts to include Chemesis’
pro rata entitlement for sale as part of such prospectus offering, provided
however that if Chemesis’ pro rata entitlement is not included in such
prospectus offering, GSRX shall use commercially reasonable efforts to provide
Chemesis with the opportunity to subscribe for such Equity Securities on a
private placement basis within 15 Business Days or as soon as reasonably
possible thereafter following the closing of the prospectus offering.        
(f) notwithstanding anything to the contrary contained in this Agreement, the
Participation Right will not apply to any issuance of securities by GSRX for
compensatory purposes to employees, consultants, officers or directors of GSRX,
pursuant to security based compensation arrangements, including the issuance of
options, stock appreciation rights, restricted stock, restricted share units,
restricted stock units, performance share units, deferred share units and any
securities issued on exercise, vesting or settlement thereof.

 

 -6- 

 

 

ARTICLE 5

RIGHT OF first refusal

 

5.1 For the term of this Agreement:

 

  (a) If GSRX shall require the production of any Cannabis or hemp-derived CBD
(or products derived or produced therefrom) (“Production”) in any jurisdiction
in which Chemesis has Cannabis or hemp-derived CBD production facilities, then,
prior to entering into any agreement, understanding or commitment to procure
such Production, GSRX shall provide to Chemesis notice (“Production Notice”) of
its specific Production requirements and of any offers which it may have
received or solicited from any third party with respect to the Production
(“Third Party Offers”).         (b) For a period of ten (10) days following
receipt of the Production Notice, Chemesis shall have the right, but not the
obligation, to, as the case may be, offer to fulfill the Production requirements
(“Production Offer”) or match any Third Party Offer (“Matching Offer”).        
(c) In the event that Chemesis does not respond to a Production Notice within
ten (10) days of receipt thereof, it shall be deemed to have elected to have
waived its right under Section 5.1(b) and GSRX shall thereafter be permitted to
procure such particular Production from a third party source.         (d) In the
event that Chemesis provides GSRX with a Production Offer or Matching Offer\,
then Chemesis and GSRX shall negotiate in good faith and use commercially
reasonable efforts to enter into an agreement with respect to the Production
within a period of ten (10) business days from the date of the Production Offer
or Matching Offer, as the case may be.

 

ARTICLE 6

GENERAL PROVISIONS

 

6.1 Termination

 

This Agreement shall terminate immediately and be of no further force and effect
upon the occurrence of any of the following events:

 

  (a) written agreement of the parties; or         (b) Chemesis owns less than
5% of the issued and outstanding GSRX Shares.

 

6.2 Further Assurances

 

Each party shall execute all such further instruments and documents and do all
such further actions as may be necessary to effectuate the documents and
transactions contemplated in this Agreement, in each case at the cost and
expense of the party requesting such further instrument, document or action,
unless expressly indicated otherwise.

 

 -7- 

 

 

6.3 Regulatory Approvals

 

This Agreement and the completion from time to time of the transactions
contemplated hereby are subject to receipt of all necessary regulatory
approvals, including approval of the Exchange.

 

6.4 No Joint Venture

 

Nothing herein shall be construed to create, expressly or by implication, a
joint venture, mining partnership, commercial partnership, or other partnership
relationship between Chemesis and GSRX.

 

6.5 Governing Law

 

This Agreement shall be governed by and construed under the laws of the State of
New York, without reference to principles of conflicts of laws. Any action or
proceeding brought for the purpose of enforcement of any term or provision of
this Agreement shall be brought only in the Federal or state courts sitting in
the State of New York and the parties hereby waive any and all rights to trial
by jury.

 

6.6 Time of the Essence

 

Time is of the essence in this Agreement.

 

6.7 Severability

 

If any provision of this Agreement is wholly or partially invalid, this
Agreement shall be interpreted as if the invalid provision had not been a part
hereof so that the invalidity shall not affect the validity of the remainder of
the Agreement which shall be construed as if the Agreement had been executed
without the invalid portion. It is hereby declared to be the intention of the
parties that this Agreement would have been executed without reference to any
portion which may, for any reason, hereafter be declared or held invalid.

 

6.8 Notice

 

Any notice or other communication (in each case, a “notice”) required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand, or if transmitted by facsimile or email to the parties hereto at the
following addresses:

 

  (a) If to Chemesis, to:

 

Chemesis International Inc.

Suite 2710 – 200 Granville Street

Vancouver, BC V6C 1S4

 

  Attention: Aman Parmar   Email: amanparmar@chemesis.com

 

with a copy (which shall not constitute notice) to:

 

Cassels Brock & Blackwell LLP

885 West Georgia Street, Suite 2200

Vancouver, BC

V6C 3E8

 

  Attention: Deepak Gill   Phone: 604.691.6117   Fax: 604.691.6120   Email:
dgill@casselsbrock.com

 

 -8- 

 

 

  (b) If to GSRX, to:

 

GSRX Industries Inc.

1301 E Debbie Lane 102-160

Mansfield, TX 76063

 

Attention: Tom Gingerich

 

with a copy to:

 

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

 

Attention: Darrin M. Ocasio, Esq.

Email: dmocasio@srf.law

 

Any notice given in accordance with this section, if transmitted by email or
facsimile transmission, shall be deemed to have been received on the next
Business Day following transmission or, if delivered by hand, shall be deemed to
have been received when delivered.

 

6.9 Amendment

 

This Agreement may not be changed, amended or modified in any manner, except
pursuant to an instrument in writing signed on behalf of each of the parties.
The failure by any party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision
unless such waiver is acknowledged in writing, nor shall such failure affect the
validity of this Agreement or any part thereof or the right of any party to
enforce each and every provision. No waiver or breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

6.10 Rule of Interpretation

 

The parties hereby agree that any rule of construction to the effect that any
ambiguity is to be resolved against the drafting party shall not be applicable
in the interpretation of this Agreement.

 

6.11 Counterparts

 

This Agreement may be executed in one or more counterparts, and by the parties
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

 -9- 

 

 

6.12 Assignment

 

No party shall be entitled to transfer its rights or obligations under this
Agreement without the prior written consent of the other party.

 

6.13 Third Party Beneficiaries

 

This Agreement is for the sole benefit of the parties and their successors and
permitted assigns and, except as expressly contemplated herein, nothing herein
is intended to or shall confer upon any other person any legal or equitable
right, benefit or remedy of any nature or kind whatsoever under or by reason of
this Agreement.

 

6.14 Entire Agreement

 

The Transaction Documents constitute the entire agreement between the parties
with respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties with respect thereto. If there
is any conflict or inconsistency between the terms of this Agreement and any
other Transaction Document, the terms of the other Transaction Document shall
take precedence and prevail.

 

6.15 Effective Date

 

This agreement is effective as of the date shown at the top of the first page,
even if any signatures are made after that date.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

  CHEMESIS INTERNATIONAL INC.       By:                                      
Name:      Title:           GSRX INDUSTRIES INC.       By:
                                      Name:     Title:  

 

 -10- 

 

 